Martin J.,

delivered the opinion of the court.
In this case the plaintiff sues to recover from the minor,. Lucien Troxler, and the succession of his deceased mother and late tutrix, the sum of five thousand one hundred and-fifty-three dollars, alleged to have been embezzled by the-minor son whilst in the employment of the plaintiff in selling-goods as a pedler, with the knowledge of his mother..
The Court of Probates rejected the claim, and the plaintiff appealed.
The counsel for the appellant relies on a provision, in the ^ t Louisiana Code, article 2297, which renders the mother (after the death of the father) responsible for the damage-occasioned by her minor children, residing with her, &c. J 7 ° 7
This article is found in the code under the head of quasi offences, and it would be absurd to extend its interpretation anc^ application to the contracts of minors:
It is, therefore, ordered, adjudged and decreed,, that the-jU(jgment of the Court of Probates be affirmed, with costs..